FTVIP P-2 03/14 Supplement Dated March 1, 2014 to the ProspectusES DATED MAY 1, 2013 of Templeton Developing Markets Securities Fund Templeton Foreign Securities Fund Templeton Global Bond Securities Fund (series of Franklin Templeton Variable Insurance Products Trust) Conversion of Class 3 Shares to Class 2 Shares I. For the Class 3 Prospectus: On February 25, 2014, the Board of Trustees (the “Board”) of Franklin Templeton Variable Insurance Products Trust (the “Trust”) approved a Plan of Recapitalization in which Class 3 shares of each of Templeton Developing Markets Securities Fund, Templeton Foreign Securities Fund and Templeton Global Bond Securities Fund (each a “Fund” and, together, the “Funds”) will be converted into Class 2 shares of the respective Fund (the “Recapitalization”). The Class 2 shares into which Class 3 shares will be converted have the same rights, preferences and fee structure as Class 3 shares, except that Class 3 shares are subject to a redemption fee of one percent, which is deducted from a shareholder’s redemption of shares held for less than 60 days and paid to the Fund. The Recapitalization will be accomplished pursuant to the Board’s authority, as provided in the Trust’s Agreement and Declaration of Trust, without shareholder approval or consent, as further described in the
